Motion by Iredell for plaintiff to prove work and labor done, not by the plaintiff himself, but by negroes which he employed: and goods, etc., sold and delivered for the use of the defendant, by sundry persons and paid for by the plaintiff, under the book debt act.* (30)
Objected by Mr. Attorney-General Moore, that this is neither within the spirit nor letter of the act, because the work was not done by the plaintiff himself, etc.
But, on a long time taken up in discussing the subject, the Court overruled the objection, and admitted the plaintiff to swear.